UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4621
STEVEN MCKELVEY, a/k/a C, a/k/a
Custard,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4701
STEVEN MCKELVEY, a/k/a C, a/k/a
Custard,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
         for the District of South Carolina, at Greenville.
               G. Ross Anderson, Jr., District Judge.
                            (CR-00-380)

                      Submitted: May 16, 2002

                      Decided: May 24, 2002

   Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.



No. 01-4621 affirmed and No. 01-4701 dismissed by unpublished per
curiam opinion.
2                    UNITED STATES v. MCKELVEY
                             COUNSEL

Andrew D. Grimes, Summerville, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, E. Jean Howard, Assis-
tant United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Steven McKelvey was convicted by a jury of conspiracy to know-
ingly possess with intent to distribute fifty grams or more of crack
cocaine, 21 U.S.C.A. § 846 (West 1999), and possession with intent
to distribute five grams or more of crack cocaine, 21 U.S.C.A. § 841
(West 1999 & Supp. 2001), and aiding and abetting possession of
crack cocaine, 18 U.S.C.A. § 2 (West 1999 & Supp. 2001). He was
sentenced to life imprisonment on the conspiracy count and ten years
imprisonment on the possession count, to be served concurrently.

   In No. 01-4621, McKelvey contends that the Government pre-
sented insufficient evidence to prove he was involved in a conspiracy
rather than a simple "buyer-seller" relationship, and failed to prove he
possessed five grams or more of cocaine base on March 22, 2000.
Based on our review of the joint appendix, these claims are meritless.
See Glasser v. United States, 315 U.S. 60, 80 (1942); United States
v. Mills, 995 F.2d 480, 484-85 (4th Cir. 1993) (discussing distinction
between conspiracy and buyer-seller relationship); 18 U.S.C.A. § 2.
Accordingly, we affirm the conviction and sentence.

   In No. 01-4701, McKelvey filed a notice of appeal addressing the
district court’s order denying his motion for reconsideration pursuant
to Fed. R. Civ. P. 59(e). His counseled brief abandons this appeal as
                    UNITED STATES v. MCKELVEY                    3
without merit. Moreover, Rule 59(e) does not apply to criminal pro-
ceedings. We therefore dismiss this appeal.

  We affirm Washington’s convictions and sentences. We dismiss
McKelvey’s appeal of the motion for reconsideration. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid in the decisional process.

                                        No. 01-4621 - AFFIRMED

                                        No. 01-4701 - DISMISSED